DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2020129380 (WO ‘380).
In re Claim 1, WO ‘380 discloses a method comprising: receiving information of one or more parameters associated with one or more components of a temperature-controlled unit of a vehicle, the information of the one or more parameters received in response to a change in acceleration of the vehicle; determining an impact on the one or more components of the temperature-controlled unit due to the change in the acceleration; and transmitting a notification to a device based on the impact on the one or more components of the temperature-controlled unit (see first embodiment, specifically start on page 9 of the translated detailed description, starting with the “Impact Determination” section and continuing through to the end of the description of the first embodiment on page 12).
In re Claim 2, WO ‘380 discloses a method of claim 1, further comprising, determining one or more faults in the temperature-controlled unit based on the impact on the one or more components of the temperature-controlled unit (see first embodiment, specifically start on page 9 of the translated detailed description, starting with the “Impact Determination” section and continuing through to the end of the description of the first embodiment on page 12).
In re Claim 3, WO ‘380 discloses a method of claim 2, wherein the one or more faults are determined by comparing information of each parameter of the temperature-controlled unit with predetermined values of the parameters (see first embodiment, specifically start on page 9 of the translated detailed description, starting with the “Impact Determination” section and continuing through to the end of the description of the first embodiment on page 12).
In re Claim 4, WO ‘380 discloses a method of claim 2, further comprising, automatically initiating a recovery process for the one or more components based on the one or more faults determined in the temperature-controlled unit (see first embodiment, specifically start on page 9 of the translated detailed description, starting with the “Impact Determination” section and continuing through to the end of the description of the first embodiment on page 12).
In re Claim 5, WO ‘380 discloses a method of claim 1, further comprising, storing information related to the detection of the change in acceleration and/or the one or more parameters associated with the one or more components in a memory; and erasing the information from the memory in an event no impact is determined on the one or more components of the temperature-controlled unit due to the change in the acceleration (see first embodiment, specifically start on page 9 of the translated detailed description, starting with the “Impact Determination” section and continuing through to the end of the description of the first embodiment on page 12).
In re Claim 6, WO ‘380 discloses a method of claim 1, wherein the one or more parameters associated with the one or more components are monitored by the temperature-controlled unit of the vehicle (see first embodiment, specifically start on page 9 of the translated detailed description, starting with the “Impact Determination” section and continuing through to the end of the description of the first embodiment on page 12).
In re Claim 7, WO ‘380 discloses a method of claim 1, wherein the change in acceleration of the vehicle is detected using one or more sensors associated with the temperature-controlled unit (see first embodiment, specifically start on page 9 of the translated detailed description, starting with the “Impact Determination” section and continuing through to the end of the description of the first embodiment on page 12).
In re Claim 8, WO ‘380 discloses a method of claim 1, wherein the one or more sensors correspond to a tri-axis accelerometer sensor and a gyroscope (see first embodiment, specifically start on page 9 of the translated detailed description, starting with the “Impact Determination” section and continuing through to the end of the description of the first embodiment on page 12).
In re Claim 9, WO ‘380 discloses a method of claim 1, wherein the change in acceleration of the vehicle is detected in an event hard brakes of the vehicle are applied (see first embodiment, specifically start on page 9 of the translated detailed description, starting with the “Impact Determination” section and continuing through to the end of the description of the first embodiment on page 12).
In re Claim 10, WO ‘380 discloses a method of claim 1, wherein the one or more components of the temperature-controlled unit comprise a compressor, an evaporator, a fan of the evaporator, heater coils, cooling coils, a condenser, fans of the condenser, a dry filter, a heat exchanger, a defrost magnetic valve, and/or stepper valves (see first embodiment, specifically start on page 9 of the translated detailed description, starting with the “Impact Determination” section and continuing through to the end of the description of the first embodiment on page 12).
In re Claim 11, WO ‘380 discloses a server comprising: a receiver configured to receive information of one or more parameters associated with one or more components of a temperature-controlled unit of a vehicle, the information of the one or more parameters received in response to a change in acceleration of the vehicle; a determination unit configured to determine an impact on the one or more components of the temperature-controlled unit due to the change in the acceleration; and a transmitter configured to transmit a notification to a device based on the impact on the one or more components of the temperature-controlled unit (see first embodiment, specifically start on page 9 of the translated detailed description, starting with the “Impact Determination” section and continuing through to the end of the description of the first embodiment on page 12).
In re Claim 12, WO ‘380 discloses a server of claim 11, wherein the determination unit is further configured to determine one or more faults in the temperature-controlled unit based on the impact on the one or more components of the temperature-controlled unit (see first embodiment, specifically start on page 9 of the translated detailed description, starting with the “Impact Determination” section and continuing through to the end of the description of the first embodiment on page 12).
In re Claim 13, WO ‘380 discloses a server of claim 12, wherein the one or more faults are determined by comparing information of each parameter of the temperature-controlled unit with predetermined values of the parameters (see first embodiment, specifically start on page 9 of the translated detailed description, starting with the “Impact Determination” section and continuing through to the end of the description of the first embodiment on page 12).
In re Claim 14, WO ‘380 discloses a server of claim 11, wherein the change in acceleration of the vehicle is detected using one or more sensors associated with the temperature-controlled unit, wherein the one or more sensors correspond to a tri-axis accelerometer sensor and a gyroscope (see first embodiment, specifically start on page 9 of the translated detailed description, starting with the “Impact Determination” section and continuing through to the end of the description of the first embodiment on page 12).
In re Claim 15, WO ‘380 discloses a server of claim 11, wherein the change in acceleration of the vehicle is detected in an event hard brakes of the vehicle are applied (see first embodiment, specifically start on page 9 of the translated detailed description, starting with the “Impact Determination” section and continuing through to the end of the description of the first embodiment on page 12).
In re Claim 16, WO ‘380 discloses a server of claim 11, wherein the one or more components of the temperature-controlled unit comprise a compressor, an evaporator, a fan of the evaporator, heater coils, cooling coils, a condenser, fans of the condenser, a dry filter, a heat exchanger, a defrost magnetic valve, and/or stepper valves (see first embodiment, specifically start on page 9 of the translated detailed description, starting with the “Impact Determination” section and continuing through to the end of the description of the first embodiment on page 12).
In re Claim 17, WO ‘380 discloses a apparatus comprising: one or more sensors configured to detect a change in acceleration of a vehicle, the one or more sensors associated with a temperature-controlled unit of the vehicle; a monitoring unit configured to monitor one or more parameters associated with one or more components of the temperature-controlled unit in response to detection of the change in the acceleration; and a transmitting unit configured to transmit information of the one or more monitored parameters to a server to determine an impact on the one or more components of the temperature-controlled unit due to the change in the acceleration (see first embodiment, specifically start on page 9 of the translated detailed description, starting with the “Impact Determination” section and continuing through to the end of the description of the first embodiment on page 12).
In re Claim 18, WO ‘380 discloses a apparatus of claim 17, wherein the one or more sensors associated with the temperature-controlled unit correspond to a tri-axis accelerometer sensor and a gyroscope (see first embodiment, specifically start on page 9 of the translated detailed description, starting with the “Impact Determination” section and continuing through to the end of the description of the first embodiment on page 12).
In re Claim 19, WO ‘380 discloses a apparatus of claim 17, wherein the change in acceleration of the vehicle is detected in an event hard brakes of the vehicle are applied (see first embodiment, specifically start on page 9 of the translated detailed description, starting with the “Impact Determination” section and continuing through to the end of the description of the first embodiment on page 12).
In re Claim 20, WO ‘380 discloses a apparatus of claim 17, wherein the one or more components of the temperature-controlled unit comprise a compressor, an evaporator, a fan of the evaporator, heater coils, cooling coils, a condenser, fans of the condenser, a dry filter, a heat exchanger, a defrost magnetic valve, and/or stepper valves (see first embodiment, specifically start on page 9 of the translated detailed description, starting with the “Impact Determination” section and continuing through to the end of the description of the first embodiment on page 12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIZO BINDA VILAKAZI whose telephone number is (571)270-3926. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIZO B VILAKAZI/               Primary Examiner, Art Unit 3747